Case 2:17-cv-11910-MAG-DRG ECF No. 457-39 filed 10/23/18   PageID.11749   Page 1 of
                                      3




        EXHIBIT 1-37
Rudaw                                                                                                         Page 1 of 2
Case 2:17-cv-11910-MAG-DRG ECF No. 457-39 filed 10/23/18                                   PageID.11750           Page 2 of
                                      3


 ..%1
6.. -
    RUDAW
 /iv*
 World
 Families in America still fear return to Iraq, despite a halt in
 deportation
 29/7/2017
 DETROIT, United States – Iraqis living in America still fear deportation orders, even though an injunction was passed this
 week to halt deportations for at least 90 days.

 One American woman voiced her disappointment in the US’ legal system regarding the deportation order from
 Washington.

 The Iraqi fiancé of Shanna Stevens, Najah Koja, who has been in the US for more than 40 years, was arrested on June 11
 for a crime he committed over two decades ago.

 “I didn’t know the government worked this way,” Stevens told Rudaw's Namo Abdullah. “I didn’t know they were so cruel.”

 Koja spent 23 years in prison after he was convicted for intent to sell cocaine.

 “We are all immigrants. We all come here, some good, some bad, but it’s up to what we do to be here to make a difference
 and pay our dues if we do any wrong, and we learn from them,” Stevens stated. “That is what he did.”




 Video: Shanna Stevens




 Shaki Koja, Najah’s brother said he got involved with the wrong people as a youth, which led to his crime.

 “Unfortunately, he got involved with the wrong crowd of people at a young age of his life and he was convicted of
 conspiracy to sell drugs,” his brother said.

 A majority of the Iraqi nationals detained in Michigan, who are Chaldean Christians, have historically faced discrimination




http://www.rudaw.net/english/world/290720171                                                                   8/23/2018
Rudaw                                                                                                           Page 2 of 2
Case 2:17-cv-11910-MAG-DRG ECF No. 457-39 filed 10/23/18                                      PageID.11751            Page 3 of
                                      3

 in Iraq and do not even speak Arabic, their defenders argue.

 “A lot of these people, once they go back to Iraq might be a target of criminals, a target of gangsters that know these
 people come from America or have relatives in America and they will be targeted,” believes Rudy Zoma, a pastor at Saint
 Joseph Chaldean Catholic Church in Troy, Michigan, a suburb of the Detroit area.

 Another man who has been detained pending deportation is named Anas. He was convicted of raping a 12-year-old boy in
 Sterling Heights, Michigan after having just fled Iraq at the age of 19 and has already served his prison term.

 His mother said that now, at the age of 42, he is a responsible and hardworking man who would never pose a threat to
 anyone.

 “Iraq has ended, where should he go?” she said. “If my son goes to Iraq, he would be killed.”

 There are now a total of 230 Iraqi nationals across America who have been arrested by Immigration and Customs
 Enforcement (ICE). Almost half of those live in the Detroit area.

 In exchange for Iraq to be removed from US President Donald Trump’s travel ban, Iraq had agreed to accept any
 deportees from the US. The arrests were a direct result of this agreement.

 While two stays as well as the injunction issued on Monday are victories in delaying deportations, for the 1,400 men and
 women and their loved ones, the ordeal is not over yet.

 Now that the injunction has been issued, each detainee will have a 90-day stay, beginning from the time the government
 provides two important immigration records needed to reopen each petitioner’s case, which could take five months or more
 to obtain.

 Judge Goldsmith’s order will provide the additional time needed for detainees to secure lawyers, for lawyers to request the
 necessary documentation to protect their clients, and for each case to be heard before immigration judges and boards
 before they are possibly deported to dangerous situations.

 "Although most were ordered removed to Iraq years ago (some for overstaying visas, others based on criminal convictions
 for which they long ago completed any sentences), the government released them, often under orders of supervision,"
 read the original class action lawsuit filed by the American Civil Liberties Union (ACLU).

 Almanhal Alsafi, Iraq’s Consul General in Detroit, Michigan rejects the notion that his government is behind America’s
 renewed interest in deporting Iraqi nationals, including those in the Kurdish community.

 “The detainees had committed some sort of crime and are not only Christians, they are Muslims, Kurds, Arabs, you name
 it,” Alsafi said. “Those people are citizens of Iraq. If they are willing to go back, we will accept them.”

 “We will not accept any detainee going back involuntarily,” he added.

 If this is true, it will come as good news to the many Iraqis who would not voluntarily return to a country they fled at an
 early age due to persecution or war.

 “The US has a long history of protecting vulnerable populations seeking refuge in this country,” read a statement on
 ACLU’s website.

 “We must live up to that tradition now.”


                                                                                                                        Print




http://www.rudaw.net/english/world/290720171                                                                      8/23/2018
